DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, 16-17 in the reply filed on 1/19/2022 is acknowledged.
Applicant’s election without traverse of 
(i) PRX-P4-003 of claim 9 having the structure: 

    PNG
    media_image1.png
    212
    432
    media_image1.png
    Greyscale

(see also claim 11 and Figures 1-4);
(ii) claim 16 reads on the elected compound, elected under (i); and
(iii) suspension solution,
in the reply filed on 1/19/2022 is acknowledged.
Claims 2, 12-14, 20 have been canceled.
Claim 1 is allowable. The restriction requirement between species under each of (i), (ii) and (iii), as set forth in the Office action mailed on 9/20/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement among the species under elected Group I is withdrawn.  Claim 10, directed to a non-elected compound under (i) is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20 and 22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicants' arguments, filed 6/16/2022, have been fully considered and are considered persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 9, filed 6/16/2022, with respect to the specification objection have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see pp. 9-10, filed 6/16/2022, with respect to the scope of enablement rejection have been fully considered and are persuasive.  The rejection of claims 1, 3-9, 16-17 has been withdrawn. 
Applicant’s arguments, see pp. 10-11, filed 6/16/2022, with respect to the rejections under 35 USC 102 have been fully considered and are persuasive.  The rejections of claims 1, 3-6, 16 have been withdrawn. 
Applicant’s arguments, see p. 12, filed 6/16/2022, with respect to the obviousness double patenting rejection have been fully considered and are persuasive.  The rejection of claim 11 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 6/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,662,146 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 & 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the subject" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "the subject" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to a method for treating cancer-related fatigue or Alzheimer’s disease, or Parkinson’s disease, major depressive disorder or attention deficit hyperactivity disorder comprising administering an effective amount of one of the amended claim 1 compounds. Thus, the claims taken together with the specification imply any of these conditions can be treated (providing a therapeutic benefit) of any one of the 8 compounds.  
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
The 8 compounds of amended claim 1 have been found to be allowable.  This correlated to no known prior art disclosing any of these compounds.  Accordingly, nothing is known about these compounds in the prior art, including use in treating any of the claim 18 and 22 conditions or diseases.
Regarding the compound formed by the claimed prodrug compounds of claim 1, fencamfamine, this compound is known by Drugbank (https://go.drugbank.com/drugs/DB01463; 2020 according to https://web.archive.org/web/20201001000000*/https://go.drugbank.com/drugs/DB01463;  accessed 10/13/2022) to have the following indications: this compound is known to be a stimulant, used for treating depressive day-time fatigue, lack of concentration and lethargy, in agreement with the instant specification at [0003].  The same indications are reasonably predicted for the prodrug compounds of claim 8.  All of the claimed conditions/diseases differ substantially from those known indications.
The Examiner’s search of the prior art, PubMed, and clinicaltrials.gov failed to identify any reference or trial drawn to fencamfamine and any of: cancer-related fatigue (claim 18), Alzheimer’s disease, Parkinson’s disease, major depressive disorder or attention deficit hyperactivity disorder (claim 22).  Thus, nothing is known regarding the claimed treatments of claims 18 & 22.
Treating medical conditions/diseases with drugs for which there is no mechanism of action correlating to a benefit in the condition/disease and no in vitro, in vivo or clinical evidence is highly unpredictable.
The Examiner’s search of cancer-related fatigue did not even identify a listing in the medical subject headings (MeSH; https://www.ncbi.nlm.nih.gov/mesh).  
According to MeSH, Alzheimer Disease is:
A degenerative disease of the BRAIN characterized by the insidious onset of DEMENTIA. Impairment of MEMORY, judgment, attention span, and problem solving skills are followed by severe APRAXIAS and a global loss of cognitive abilities. The condition primarily occurs after age 60, and is marked pathologically by severe cortical atrophy and the triad of SENILE PLAQUES; NEUROFIBRILLARY TANGLES; and NEUROPIL THREADS. (From Adams et al., Principles of Neurology, 6th ed, pp1049-57)
According to MeSH, Parkinson Disease is:
A progressive, degenerative neurologic disease characterized by a TREMOR that is maximal at rest, retropulsion (i.e. a tendency to fall backwards), rigidity, stooped posture, slowness of voluntary movements, and a masklike facial expression. Pathologic features include loss of melanin containing neurons in the substantia nigra and other pigmented nuclei of the brainstem. LEWY BODIES are present in the substantia nigra and locus coeruleus but may also be found in a related condition (LEWY BODY DISEASE, DIFFUSE) characterized by dementia in combination with varying degrees of parkinsonism. (Adams et al., Principles of Neurology, 6th ed, p1059, pp1067-75)
According to MeSH, major depressive disorder is:
Depressive Disorder, Major
Disorder in which five (or more) of the following symptoms have been present during the same 2-week period and represent a change from previous functioning; at least one of the symptoms is either (1) depressed mood or (2) loss of interest or pleasure. Symptoms include: depressed mood most of the day, nearly every daily; markedly diminished interest or pleasure in activities most of the day, nearly every day; significant weight loss when not dieting or weight gain; Insomnia or hypersomnia nearly every day; psychomotor agitation or retardation nearly every day; fatigue or loss of energy nearly every day; feelings of worthlessness or excessive or inappropriate guilt; diminished ability to think or concentrate, or indecisiveness, nearly every day; or recurrent thoughts of death, recurrent suicidal ideation without a specific plan, or a suicide attempt. (DSM-5)
According to MeSH, attention deficit hyperactivity disorder is:
Attention Deficit Disorder with Hyperactivity
A behavior disorder originating in childhood in which the essential features are signs of developmentally inappropriate inattention, impulsivity, and hyperactivity. Although most individuals have symptoms of both inattention and hyperactivity-impulsivity, one or the other pattern may be predominant. The disorder is more frequent in males than females. Onset is in childhood. Symptoms often attenuate during late adolescence although a minority experience the full complement of symptoms into mid-adulthood. (From DSM-V)
 (5) The relative skill of those in the art:
The relative skill of those in the art typically corresponds to a medical doctor, with skill in administering drugs with known indications to patients having any of cancer-related fatigue, Alzheimer’s disease, Parkinson’s disease, major depressive disorder or attention deficit hyperactivity disorder.  However, for drugs which have not been shown, including by a predictable mechanism of action, by in vitro evidence, by in vivo evidence, typically in preclinical publications or as a result of successful clinical trials, to be effective in any of these conditions/diseases, the skill is outweighed by the unpredictability in the art.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided guidance for the 8 compounds of amended claim 1, which have been shown to function as prodrugs in vivo, being converted into fencamfamine.  While the specification states that “apathy” in Alzheimer’s disease, major depression or attention deficit hyperactivity disorder can be treated, there is no mechanism of action, no rationale or evidence in support of these prophetic predictions.  There is speculation about cancer-related fatigue (p. 6) based on tentative similarities to fencamfamine indications, but no supporting evidence.
However, the specification does not provide any evidence or rationale by which there is any correlation to any of cancer-related fatigue, Alzheimer’s disease, “apathy in” Alzheimer’s disease, cognitive impairment in Alzheimer’s disease, Parkinson’s disease, major depression or attention deficit hyperactivity disorder.  There is not even any discussion of a putative link between indications of fencamfamine and any of these conditions/diseased.  There is no showing of any property of any disclosed compound or fencamfamine related to the known characteristics or cause of any of the claimed conditions/diseases discussed above from MeSH entries.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to nothing being known about the claimed treatments or treating the claimed conditions and diseases with the claimed compounds or compounds that are converted into fencamfamine, and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims, if any claimed embodiment were found to be achievable.

Allowable Subject Matter
Claims 1, 10-11, 16-17, 23-28 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611